Citation Nr: 0317551	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from February 1966 to 
August 1969, with a period of service in the Republic of 
Vietnam.  

The veteran was granted service connection for PTSD in a 
September 2000 rating decision; a 10 percent disability 
rating was awarded.  The veteran disagreed with the 10 
percent rating assigned in that decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in February 
2001.  

Subsequently, in a January 2003 rating decision, the 
veteran's disability rating was increased to 70 percent.  The 
veteran through his representative continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

Issues not on appeal

In an August 2002 rating decision, the RO denied a claim of 
entitlement to service connection for diabetes.  To the 
Board's knowledge, the veteran did not appeal that decision.  
Accordingly, it is not before the Board and will not be 
further discussed in this decision.  


Although a claim of entitlement to a total disability rating 
on the basis of individual unemployability due to service 
connected disabilities (TDIU) has not been formally raised by 
the veteran, the Board has considered whether such a claim 
may be inferred from the record in this case.  In Roberson v. 
Principi, 251 F.3d 1378 (2001) the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) discussed 
what is required to establish an informal claim for TDIU.  In 
substance, the Federal Circuit held that, where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must then consider whether the 
veteran is entitled to TDIU.

While the first two Roberson elements are present, the Board 
believes that the veteran has not submitted evidence showing 
unemployability.  The record does contain evidence of 
occupational impairment resulting from the veteran's PTSD, 
which is discussed at length below in connection with the 
increased rating issue now on appeal.  However, this evidence 
does not purport to establish that the veteran is 
unemployable.  The record also contains evidence of the 
veteran's current unemployment.  However, the fact of being 
unemployed is not in itself evidence of unemployability.  See 
In re Fee Agreement of Mason, 13 Vet. App. 79, 87 (1999).  
[unemployment and unemployability are two related but quite 
different concepts.  A notation of unemployment in a medical 
report did not indicate that the veteran was unemployable due 
to service-connected conditions].

Accordingly, the Board does not believe that a claim of 
entitlement to TDIU can reasonably be inferred from the 
record in this case.  Therefore, the Board does not have 
jurisdiction over this issue.  Moreover, even if TDIU has 
been raised by the record, such issue has not been 
adjudicated by the RO, and in the Board's opinion it would be 
prejudicial to the veteran if the Board were to take it upon 
itself to adjudicate a TDIU claim without according the 
veteran ordinary due process rights.  See 38 C.F.R. § 3.103; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993) [when the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby]. The veteran and his representative are reminded 
that, should they wish to pursue a TDIU claim, they may do so 
at any time by filing the claim with the RO.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms of anxiety, 
depression and irritability, resulting in severe social and 
occupational impairment.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
psychiatric disability so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).


2. The criteria for an increased disability rating for the 
veteran's service-connected psychiatric disability on an 
extra-schedular basis have not been met.  38 C.F.R. 
3.321(b)(1) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 70 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As alluded to above, the VCAA alters the legal landscape in 
three distinct ways: standard of review, notice, and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2000 rating decision, by the December 2000 
statement of the case (SOC), and by the January 2003 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, and of the need to submit additional 
evidence in support of his claim.  

Moreover, two letters were sent to the veteran in April 1999, 
with copies to his representative, which specifically 
informed him of the actions already taken by the RO, of the 
evidence he was required to provide, and what evidence VA 
would attempt to obtain on his behalf.  One letter explained 
that VA would make reasonable efforts to help him get 
relevant evidence, such as private and VA medical records, if 
he provided sufficient information to VA to identify the 
custodian of such records.  The Board notes that, even though 
the RO requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence.  Another letter 
specifically identified information needed in regard to the 
veteran's stressors.  The letter included a form which showed 
the veteran the exact information needed to substantiate his 
claim.  The Board finds that these communications, although 
issued prior to the passage of the VCAA, are in complete 
compliance with current law and regulations.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from Dr. C.S.C. 
at his local Vet Center in January 1999.  The RO requested 
those records in April 1999, but received no response.  In 
September 1999, the veteran submitted copies of VA outpatient 
treatment records and an examination report.  

In April 2000, in response to information identified in the 
veteran's stressor statement, the RO requested verification 
of the information from the Marine Corps Historical Center.  
In May 2000, the RO received copies of command chronologies 
for the veteran's unit.  

In February 2001, the veteran identified recent outpatient 
treatment records, and the RO requested and obtained those 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran identified SSA disability records in an April 
2000 statement.  However, under the circumstances here 
presented, obtaining records pertaining to the veteran's 
receipt of disability benefits from SSA is not necessary.  
The veteran clearly stated that the SSA records pertained to 
a back disability.  There is no basis in the record for 
believing that SSA records would be supportive of the 
veteran's claim for an increased rating for his PTSD, and the 
veteran does not appear to so contend.  See Brock v. Brown, 
10 Vet. App. 155, 161 (1997).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in the February 2001 VA Form 
9 that he did not want a BVA hearing, and he never requested 
a hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned 70 percent rating.

Karnas considerations

The Board notes that, effective November 7, 1996, VA issued 
revised regulations amending the portion of the rating 
schedule dealing with psychiatric disorders.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As the period on appeal is from January 1999 to present, only 
the current version of the regulations is applicable.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although Diagnostic Code 9411 pertains specifically to PTSD, 
with the exception of eating disorders, all mental disorders 
are rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Specific schedular criteria

Effective November 7, 1996, the pertinent provisions of 
Diagnostic Code 9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

In the June 2003 informal hearing presentation, the veteran's 
representative pointed to perceived shortcomings of using GAF 
scores to evaluate the level of impairment caused by a 
psychiatric disorder.  He cited the subjectivity with respect 
to the evaluating physician and the variability of ratings 
over short periods of time.  The representative argued that 
one score lifted out of the record should not be used alone 
to determine that a progressive deterioration abated over 
time is permanent.  He concluded that, if a total evaluation 
is to be denied, the case should be remanded for a 
"concrete" GAF score.  

Setting aside the notion that there is any such thing as a 
"concrete" GAF score, the Board does not agree with the 
veteran's very able representative that the solution for the 
purported problem of variable GAF scores is to obtain yet 
another GAF score.  The Board does, however, agree that a GAF 
score should not be considered in isolation.  It is but one 
of the many factors to be considered in determining the 
overall evaluation.  This case provides ample demonstration 
of the variability and subjectivity of GAF scores.  The Board 
will consider all of the evidence of record, as required by 
law.  See 38 U.S.C.A. §§ 5107(b), 7104(a).  

The Board rejects any contention that the medical evidence 
now of record is inadequate merely because GAF scores are not 
identical.  Inconsistency is not the same as inadequacy, and 
it is not expected that all of the medical evidence in this 
or any other claims folder will be utterly consistent.  It is 
the Board's responsibility to weigh the evidence and accept 
or reject specific items of evidence.  See Gilbert, supra.    

The representative's remarks were general in nature, and not 
specific to the GAF scores in this case.  To the extent that 
the representative challenges the validity and use of GAF 
scores in VA decisions, the Board believes that GAF scores 
are a useful tool for evaluating the severity of a 
psychiatric condition when evaluated in the context of the 
other evidence of record.  The Court has expressed no 
hesitancy in accepting GAF scores as evidence to be 
considered.  See, e.g., Richard, supra. 

Schedular rating

As noted above,, the veteran's PTSD is currently evaluated as 
70 percent disabling.  The next higher rating available is 
100 percent, which is of course the highest rating available.  
The schedular criteria for the 70 and 100 percent ratings 
have been set out above.

The Board has reviewed the evidence of record and finds that 
the overall level of symptomatology attributable to the 
veteran's PTSD is not consistent with that enumerated for a 
100 percent rating.  The Board's conclusion is based on two 
principal factors.  First, as will be discussed in greater 
detail below, there is the issue of apportionment of 
symptomatology between service connected pathology and non-
service connected pathology.  The medical evidence shows that 
the veteran has a non-service-connected personality disorder 
that is at least partially responsible for the his current 
level of psychiatric impairment.  Second, even considering 
the symptomatology attributable to the non-service-connected 
disorder, the Board does not believe that the veteran meets 
the criteria of total occupational and social impairment 
established for a 100 percent rating.  

In considering the criteria for a 100 percent evaluation, the 
Board finds that there is no evidence consistent with such 
symptoms as persistent delusions or hallucinations.  The 
veteran was found not to experience hallucinations in May 
1999.  While he described daily intrusive thoughts of 
Vietnam, he did not experience actual flashbacks.  

There is no evidence consistent with grossly inappropriate 
behavior or with disorientation to time or place.  In May 
1999, the veteran was found to be oriented to time person and 
place; in May 2000, he was fully oriented and aware of his 
environment; in November 2002, the examiner found that, 
although orientation to person was his weakest sphere, it was 
not grossly defective, and he was generally oriented.  

There is no evidence consistent with memory loss for names of 
close relatives, own occupation or own name.  In May 1999, 
the veteran was found to have recent and remote memory within 
normal limits.  

The Board finds that the evidence does not approximate gross 
impairment in thought processes or communication.  Although, 
in May 2000, the veteran's speech was described as 
tangential, in May 1999, the veteran was found to be logical 
and coherent.  His thinking was somewhat circumstantial, but 
not tangential.  He was found to be loquacious in speech, of 
average intelligence, and had normal abstracting ability.  
His concentration was normal.  In November 2002, the examiner 
found that the veteran's frequent tangential and 
circumstantial thought qualified as a formal thought 
disorder; however, even so, it does not appear that the 
severity of his thought disorder would approximate gross 
impairment.  Although the examiner found that the veteran's 
concentration was poorly maintained and his abstracting 
ability was only fair, his mental control was found to be 
more or less within normal limits.  Overall, the evidence 
does not reflect gross impairment in thought processes or 
communication.

The evidence also does not approximate a persistent danger of 
hurting himself or others.  In May 1999, the veteran 
described himself as irritable, but stated that he does not 
get into fights.  While, he reported suicidal ideation, there 
were no recent attempts.  In May 2000, the examiner found 
that the veteran was very concerned with violence and with 
hurtful interaction between people.  The veteran described a 
suicide fantasy.  However, there was no indication from the 
examiner that the veteran was thought to engage in violent 
behavior or to be a risk to himself or others.  In a July 
2002 treatment report, the veteran denied suicidal or 
homicidal ideation.  In a March 2002 Vet Center report, the 
veteran was described as preferring flight to a fight when 
confronted with stressful situations.    

While the veteran was described as looking "somewhat 
disheveled" in May 1999, and as ill kempt in May 2000, the 
Board finds that these are primarily superficial descriptions 
of his appearance and do not indicate an intermittent 
inability to perform activities of daily living, such as 
maintenance of minimal personal hygiene.  The Board notes 
that, in November 2002, the veteran was found to be not 
grossly disheveled, but more significantly, his hygiene was 
described as adequate, although not exemplary. 
 
Overall, when the enumerated criteria for a 100 percent 
rating are evaluated, the evidence simply does not reflect 
impairment of such severity.  

The Board notes that its inquiry is not strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no symptomatology or other aspect of the veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a 100 percent rating were approximated even 
considering symptomatology attributable to non-service-
connected disorders, and the veteran and his representative 
have pointed to no such pathology.  

With respect to the veteran's employment, the evidence indeed 
reflects serious impairment.  The veteran's employment 
records is spotty, and this has been medically attributed to 
his psychiatric problems.  The May 1999 VA examination report 
shows that, after service, the veteran was fired from a 
railroad job after two years, he worked for a few years at a 
barge company, loading grain.  During the May 2000 VA 
examination, the veteran stated that he worked in a grainery 
from 1975 to 1979.  He was let go and rehired several times.  
From 1987 to 1989 he worked as a maintenance person and 
driver for a hotel.  

While the veteran's employment history reflects serious 
impairment, the Board does not find evidence of total 
impairment, consistent with the assignment of a 100 percent 
rating.  There is no specific finding that the veteran is 
unemployable or that employment would in any way be 
detrimental to his condition.  As described above, there is 
nothing in the evidence reflecting the veteran's thought 
processes, communication, behavior, orientation, or memory 
that would completely preclude employment.  Indeed, the 
November 2002 examiner described the veteran's psychosocial 
stressors as severe, but did not find that they resulted in 
total impairment.  

With respect to social impairment, while the veteran is also 
acknowledged to be seriously impaired socially, there simply 
is no convincing evidence that his impairment is total.  

The veteran is not currently married.  The May 1999 VA 
examination report shows that he was married for 7 years, but 
his wife had an affair and left him.  At the time of the 
examination, he stated that he had either been living on the 
street or with friends for the past 15+ years.  He described 
himself as nervous, and found it difficult to be around 
people.  He described alcohol and drug problems until 10 or 
15 years prior to the examination.  In May 2000, the veteran 
stated that he was living with a woman in her apartment, and 
contributing to expenses.  The examiner noted that the 
veteran's avoidance of reminders of Vietnam might give rise 
to difficulties in interpersonal relationships; however, he 
did not describe any concrete examples of this.  

In a September 2002 treatment report, the veteran stated that 
he has lived off and on with lady friend for six years, but 
that this was not a committed relationship.  A March 2002 
report from the Vet Center shows that the veteran has not 
achieved stability in any social system, and that he has 
become totally socially isolated.  In the November 2002 
examination report, the veteran was described as living in a 
trailer, which he had paid off and had title to.  His general 
interpersonal function was described as quite weak.  

Again, while the evidence, including the opinion of the 
November 2002 examiner, supports a finding of serious social 
impairment, the evidence noted simply does not reflect total 
impairment.  The evidence reflects that, while the veteran's 
relationships have not been stable, and while he has 
expressed an aversion to social interaction, he has in fact 
established relationships as well as friendships with other 
people.  He has lived with other people until recently, and 
he apparently has maintained relationships with some friends.  

Mittleider concerns

As discussed above, in addition to PTSD, the veteran has been 
diagnosed with a personality disorder and in the November 
2002 examination with drug use, although the examiner could 
not state whether the veteran's marijuana smoking of 3 to 4 
joints per day at that time reached the diagnostic criteria 
for dependency or abuse.  

Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2002); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  In addition, no compensation shall be paid if a 
disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol and drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2002); see also VAOPGPREC 2-97 (January 16, 1997).  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).   

One of the methods by which examiners have attempted to 
differentiate between the symptoms attributable to the 
veteran's service connected and non-service-connected 
disabilities is through the use of GAF scores.  In May 1999, 
the veteran was assigned a GAF score of 70 when the 
personality disorder was not taken into account, and a GAF 
score of 60 when the personality disorder was included.  In 
May 2000, the veteran was assigned an undifferentiated GAF 
score of 70. 

In October 2002, the RO requested that an examiner reconcile 
the multiple psychiatric diagnoses and specifically apportion 
the percentage of disability attributable to the veteran's 
PTSD and that attributable to his personality disorder.  The 
November 2002 VA examination report shows a current GAF score 
of 35, which is substantially lower than any previously 
assigned score, despite the veteran's statement to the 
examiner that his symptoms were somewhat better recently.  
The examiner was specifically asked to differentiate symptoms 
between PTSD and the non-service connected personality 
disorder, and he concluded that the symptoms attributed to 
PTSD would account for a GAF score of 50, considering only 
the major depression, the GAF score would be 45, and 
considering only the personality disorder, the GAF score 
would be 65.  

For purposes of evaluation, the Board will consider the 
veteran's major depression as a component of his PTSD.  
Although the examiner listed these diagnoses separately, he 
pointed out that significant depression is usually a part of 
PTSD diagnoses.

While the examiner noted the veteran's marijuana use, he 
found that it probably does not grossly affect his GAF score.  

The GAF scores attributable to service connected pathology, 
ranging from 45 to 70, reflect a range from mild to serious 
social and industrial impairment.  At the low end, these 
scores are consistent with the diagnosis rendered in the 
November 2002 VA examination of severe psychosocial 
stressors.  See 38 C.F.R. § 4.130; [see also Carpenter at 243 
(veteran was rated at 50 percent for PTSD, and his GAF score 
was 55 to 60, corresponding to moderate difficulty in social 
and occupational functioning, under DSM IV)].  

While the evidence does not and likely cannot provide an 
absolutely clear apportionment of symptoms between service 
connected and non-service-connected pathology, the Board 
finds that a measurable portion of the veteran's psychiatric 
symptoms have been medically attributable to his personality 
disorder, as indicated by the differences in GAF scores noted 
above.  

The Board notes for the sake of completeness that the 
November 2002 VA examiner seriously questioned the validity 
of using the GAF score to apportion symptoms among various 
disorders.  He stated that his attempt to so apportion the 
veteran's symptoms must be considered projective and 
speculative.  However, the Board notes that the examiner did 
in fact diagnose a personality disorder, with antisocial and 
schizotypal features.  Moreover, apart from the apportionment 
of GAF scores, the examiner found that the veteran presented 
a history suggestive of problematic interpersonal function 
and formal difficulties in thinking which would be typical of 
schizotypal features and of antisocial levels of function, 
and that the personality disorder diagnosis was given as a 
way of accounting for such symptoms, which are not 
specifically related to either affective disorder or to PTSD.  
Accordingly, the examiner did apportion symptomatology 
outside of the GAF framework, and his finding that the 
veteran's social, interpersonal and thought impairments were 
not specifically attributable to his PTSD, but were probably 
attributable to the veteran's personality disorder provides 
persuasive evidence that such symptoms should not be 
considered as solely or even primarily attributable to PTSD.  

Considering the medical findings in conjunction with the 
other evidence, the Board finds that the evidence presented, 
while clearly demonstrating severe or serious impairment due 
to PTSD, does not show a level of symptomatology reflective 
of total social and occupational impairment, as required for 
the 100 percent level, even considering symptoms attributed 
to non-service-connected pathology such as personality 
disorder and substance abuse.

Fenderson considerations 

In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably during the period on appeal.  
Most significantly, there appears to have been none of the 
symptoms which would allow for the assignment of a 100 
percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 70 percent disability rating 
was properly assigned for the entire period from January 20, 
1999.   



Extraschedular ratings

In the September 2000 rating decision which forms the basis 
of this appeal, the RO concluded that an extraschedular 
evaluation was not warranted for the veteran's service 
connected PTSD.  Since this matter has been adjudicated by 
the RO, the Board will consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that occupational impairment was specifically 
considered in the rating currently assigned.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  And, the veteran has not 
indicated, nor has he presented evidence to support the 
premise that his service connected PTSD results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  There is no evidence of any 
hospitalization specifically for PTSD.  There is no evidence 
of an extraordinary clinical picture.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.


ORDER

An increased rating for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

